Case 2:19-cv-06326-DSF-PLA Document 42 Filed 01/16/20 Page 1 of 2 Page ID #:343




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA




        DAVID M. CHLOPECKI,                CV 19-06326 DSF (PLAx)
            Plaintiff,
                                           Order Pursuant to 17 U.S.C. §
                       v.                  501(c)

        EUCLID 431 PICTURES, INC., et
        al.,
             Defendants.



       In this copyright action, Plaintiff David Chlopecki alleges that he is
    the creator of, and holds the copyright to, a series of artistic
    photographs of himself dressed as a unicorn. Dkt. 13 (Compl.) ¶15.
    “The most widely known image in the series depicts Chlopecki from the
    side, from approximately mid-thigh to the tip of the unicorn horn, with
    his face toward the camera in a three-quarters profile view” (the
    Image). Id. ¶ 15. The United States Copyright Office issued a
    copyright registration to Chlopecki for the Image effective as of May 17,
    2019. 1 Id. ¶ 26; Dkt. 13-1 (Compl., Ex. 1). But Chlopecki also alleges
    he is “a co-author and co-owner of the copyright” in the Image. Id. ¶ 26.

         The Copyright Act provides:

            The legal or beneficial owner of an exclusive right under a
            copyright is entitled . . . to institute an action for any

    1The Complaint states that the copyright was issued on May 17, 2010. Id. ¶
    26. However, the attached Certificate of Registration indicates that the
    Image was first published in 2010, but the Copyright Registration was
    effective as of May 17, 2019. Compl., Ex. 1.
Case 2:19-cv-06326-DSF-PLA Document 42 Filed 01/16/20 Page 2 of 2 Page ID #:344



          infringement of that particular right committed while he or she is
          the owner of it. The court may require such owner to serve
          written notice of the action with a copy of the complaint upon any
          person shown, by the records of the Copyright Office or otherwise,
          to have or claim an interest in the copyright, and shall require
          that such notice be served upon any person whose interest is
          likely to be affected by a decision in the case. The court may
          require the joinder, and shall permit the intervention, of any
          person having or claiming an interest in the copyright.

    17 U.S.C. § 501(c).

       Plaintiff is ordered to serve notice in writing on any person having
    or claiming an interest in the copyright, to file a declaration stating
    that he has done so, and to attach the notice to the declaration.
    Plaintiff is also ordered to show cause why any or all co-authors or co-
    owners of the copyright should not be joined as parties. Plaintiff must
    provide the declaration and a written response to the order to show
    cause no later than January 30, 2020.

       IT IS SO ORDERED.

        Date: January 16, 2020              ___________________________
                                            Dale S. Fischer
                                            United States District Judge




                                        2
